Citation Nr: 1647209	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability to include depression to include an eating disorder, nerve condition, mental disorder, sleeping problem, and emotional disorder due to exposure to environmental hazards.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to April 1994 and from February 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA examination provided to the Veteran in April 2015 is in part inadequate and VA treatment records remain outstanding prompting additional development.  

The VA examiner in April 2015 did not provide an opinion on the Veteran's acquired psychiatric disabilities nor did he comment on the Veteran's private medical opinion from February 2013.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015).  

Additionally, there are outstanding VA treatment records.  The August 2015 VA examiner notes that a review of the Veteran's "CPRS" file was accomplished alongside a review of his claims file.  The examiner also specifically notes a VA treatment records from 2015 was reviewed.  However, records have only been collected to February 2013.  Lastly, there is no evidence that the AOJ completed the appropriate development in confirming the Veteran's contended PTSD stressors.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  Considering the foregoing, the Board finds that additionally evidentiary development must be accomplished before adjudication of the Veteran's appeals can proceed. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.  

Regardless of the Veteran's response records VA treatment records from January 2013 forward located at the San Juan VA Medical Center and any associated outpatient facility and clinics.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After obtaining any identified and outstanding records, the AOJ should contact the Joint Service Records Research Center (JSRRC), or any other appropriate entity, to attempt to verify the Veteran's claimed stressors, as detailed in his October 4, 2012 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.

If the JSRRC cannot verify the stressors, the AOJ should document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ should then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant should then be given an opportunity to respond.

3.  Only after the above development has been accomplished, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any acquired psychiatric disabilities, and determine the etiology of any identified acquired psychiatric disabilities.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

Take a detailed history from the Veteran regarding the onset of his acquired psychiatric disability and any continuity of symptoms since that time.

(a) The examiner should identify all psychiatric disorders present during the pendency of the appeal, to include PTSD.

(b) Then, the examiner should provide an opinion with respect to each diagnosed psychiatric disability, as to whether it is at least as likely as not (a 50 percent or better probability) that the disability is related to the Veteran's active service, to include service in the Persian Gulf.

(d) If the Veteran is diagnosed with PTSD, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is due to his fear of hostile military activity while serving in the Persian Gulf.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



